                                                                                Exhibit
10.2
 
[gpevertical2.jpg]
 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Award Agreement”) is entered into as of
March 2, 2012 (the “Grant Date”), by and between Great Plains Energy
Incorporated (the “Company”) and ______________________ (the “Grantee”).  All
capitalized terms in this Award Agreement that are not defined herein shall have
the meanings ascribed to such terms in the Company’s Amended Long-Term Incentive
Plan, as amended as of May 3, 2011 (the “Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with an incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company’s success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Restricted Stock as approved on February 7, 2012, pursuant to the
terms and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Restricted Stock Award.  The Company hereby grants to the Grantee an Award of
________ shares of Restricted Stock subject to the restrictions provided herein.



2.
Terms and Conditions.  The Award of Restricted Stock is subject to the following
terms and conditions:



 
a.
The Restricted Stock granted hereunder will be held in book entry and may not be
sold, transferred, pledged, hypothecated or otherwise transferred other than as
provided in the Plan.  The restrictions will terminate on March 3, 2015 (the
“Restriction Period”). If Grantee’s employment terminates for any reason before
the end of the Restriction Period, the Restricted Stock (and any additional
shares attributable to reinvested dividends) will be forfeited.



 
b.
Dividends with respect to the Restricted Stock shall be paid and reinvested
during the period under the Company’s Dividend Reinvestment and Direct Stock
Purchase Plan.  Such reinvested dividends shall be subject to the same
restrictions as the Restricted Stock.



 
c.
No Company common stock will be released from the restrictions under this or any
other outstanding awards of restricted stock until the Grantee (or the Grantee’s
successor) has paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or the Grantee and the
Company have made satisfactory provision for the payment of such taxes. As an
alternative to


 
 

--------------------------------------------------------------------------------


 
making a cash payment to satisfy the applicable withholding taxes, the Grantee
or the Grantee’s successor may elect to have the Company retain that number of
shares (valued at their Fair Market Value) that would satisfy the applicable
withholding taxes, subject to the Committee’s continuing authority to require
cash payment notwithstanding Grantee’s election.


To the extent the Grantee elects to have shares withheld to cover the applicable
minimum withholding requirements, and has not already done so, the Grantee must
complete a withholding election on the form provided by the Corporate Secretary
of the Company and return it to the designated person set forth on the form no
later than the date specified thereon (which shall in no event be more than
thirty (30) days from the Grant Date of the Award).  The Grantee may elect on
such form to deliver additional shares for withholding above the minimum
required withholding rate, but not to exceed Grantee’s individual marginal tax
rate.  To the extent no withholding election is made before the date specified,
the Grantee is required to pay the Company the amount of federal, state and
local income and employment tax withholdings by cash or check at the time the
Grantee recognizes income with respect to such shares, or must make other
arrangements satisfactory to the Company to satisfy the tax withholding
obligations after which the Company will release or deliver, as applicable, to
the Grantee the full number of shares.


 
d.
The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that the Grantee reimburse
the Company for all or any portion of any awards if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
Grantee; (ii) reduce the amount that would otherwise be payable to the
Grantee  under current or future awards; (iii) withhold future equity grants or
salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
Grantee, whether or not such Grantee engaged in any misconduct or was otherwise
at fault with respect to such restatement or inaccurate measurement. The Company
will, however, not seek reimbursement with respect to any awards paid more than
three years prior to such restatement or the discovery of inaccurate
measurements, as applicable.



 
e.
Except as otherwise specifically provided herein, the Award of Restricted Stock
is subject to and governed by the applicable terms and conditions of the Plan,
which are incorporated herein by reference.



3.
Amendment.  This Agreement may be amended only in the manner provided by the
Company evidencing both parties’ agreement to the amendment.  This Agreement may
also be amended, without prior notice to Grantee and without Grantee’s consent
prior to any Change in Control by the Committee if the Committee in good faith
determines the amendment does not materially adversely affect any of Grantee’s
rights under this Agreement.



4.
Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior
agreements or understandings between the parties relating thereto.


 
 

--------------------------------------------------------------------------------




GREAT PLAINS ENERGY INCORPORATED
     
By:    ________________________________
By:    ________________________________
          Michael J. Chesser
          ________________________
          Grantee   
     
Dated: March ____, 2012




 
 

--------------------------------------------------------------------------------

 
